DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On line 1: “A method for manufacturing a large-sized thin-walled tubular part”
On line 3: “a part to be formed”
On line 5: “a blank”
On line 10: “the large-sized thin-walled blank”
Then through steps 5-10: “the blank”
And finally in step 11: “a tubular part”
Given the numerous descriptive terms for the workpiece above, it is unclear how the progression a single workpiece is determined through the claims. Is “a part to be formed” and “a blank” meant to refer to the same single workpiece or are there multiple workpieces?  There is insufficient antecedent basis for “the large-sized thin-walled blank.” It is unclear if the “tubular part” on the second to last line of claim 1 is meant to be the desired “large-sized thin-walled tubular part” referenced in the preamble. For purpose of examination, it is understood that a single “blank” is formed into “the large-sized thin-walled tubular part.”
Claim 1 recites: “step 1, determining an internal pressure: analyzing a characteristic of a part to be formed, and determining an internal support pressure for forming;” It is unclear if the “determining” and “analyzing” are separate steps or if the “analyzing” is meant to further define the “determining” step.
Claim 1 recites: “step 2, calculating a volume: calculating a cavity volume of a blank and a change in the volume during the entire forming process;” It is unclear if “calculating a cavity volume” is the same or a different volume then “calculating a volume.” There is insufficient antecedent basis for “the entire forming process.” What are the metes and bounds of the “entire forming process”?

Claim 1 recites: “step 4, placing the blank: placing the large-sized thin-walled blank to be formed on a die, and closing the die to a certain position;” It is unclear if two different blanks are required.
Claim 1 recites: “step 5, sealing an end: sealing an end of the blank” It is unclear if both ends of the blank are sealed or if a single end is sealed twice.
Claim 1 recites: “step 6, filling the liquid: filling a certain volume of liquid into the blank;” It is unclear if a second filling step is required and/or if two different amounts of liquid are required.
Claim 1 recites: “step 7, filling the gas: filling the gas into the blank to a set pressure of the blank;” It is unclear if the filling step is to be performed twice.
Claim 1 recites: “step 8, closing the die for forming: closing the die completely to deform the blank, and monitoring the internal pressure of the blank in real time;” It is unclear if the die is to be closed two separate times.
Claim 1 recites: “step 9, adjusting the pressure: adjusting the pressure by filling or discharging the gas or liquid, when the internal pressure of the blank exceeds or falls below the set pressure;” It is unclear if two separate adjusting steps are required.
Claim 1 recites: “step 10, releasing the pressure: keeping the die closed after the forming is completed, and quickly releasing the gas to release the pressure in the blank;” here is insufficient antecedent basis for “the forming” – what are the metes and bounds of “the forming”?

Examiner notes that no art has been applied to claim 1; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amborn et al. (hereafter “Amborn”) (US Patent 6,067,831).
With regards to claim 2, Amborn discloses a device for manufacturing a large-sized thin-walled tubular part (114) by gas-liquid IHPF, comprising a die (1), a liquid filling device (50) and a gas filling device (30), wherein the liquid filling device and the gas filling device are used to fill a liquid and a gas into a blank (14), respectively [Column 2, lines 59-63 and Column 5, lines 1-12].
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amborn in view of Ishizuka et al. (hereafter “Ishizuka”) (US 20017/0120317).
Amborn discloses a die with an upper die and lower die wherein the upper die is provided on the top of the lower die. Amborn does not explicitly disclose a left pressure pad and a right pressure pad; an upper die shoe is provided on the top of the upper die, and a lower die shoe is provided at the bottom of the lower die; the left pressure pad and the right pressure pad are provided on double sides of the upper die, respectively. Ishizuka is relied upon to teach forming a tube with a die comprises an upper die (12), a lower die (11), a left pressure pad  (17) and a right pressure pad (18); the upper die is provided on the top of the lower die; an upper die shoe (82) is provided on the top of the upper die, and a lower die shoe (15) is provided at the bottom of the lower die; the left pressure pad and the right pressure pad are provided on double sides of the upper die, respectively, as seen in in at least Figure 1. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that Amborn’s die would have upper and lower shoes and right and left pressure pads, as taught by Ishizuka, since Ishizuka teaches its commonly known that a fluid forming die includes shoes and pressure pads.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amborn in view of Snyder (US Patent 4,761,982).
Amborn disclose a gas storage tank (50 and a second punch (20). However, Amborn does not discloses that the gas storage tank is connected to the second punch through a pipe; the second punch fills the gas from the gas storage tank into the blank. Snyder is relied upon to teach forming a tube with two different hydraulic fluids [Column 3, lines 10-25] wherein each fluid is connected to separate punches (20) on opposite end of the tube, as seen in Figure 1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the Amborn’s gas storage tank to be connected on the second punch instead of the first punch, as taught by Snyder and since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and MPEP 2144.04.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US 2001/0022099 discloses a device for manufacturing a tubular part including an upper (6)and lower dies (3), left and right pressure pads (5), a liquid filling device and punches (8, 9), as seen in at least Figure 1.
US 2004/0200550 discloses a device for manufacturing a tubular part including an upper (64) and lower die (62),  a liquid filling device and punches (104, 106), as seen in at least Figure 3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA M EKIERT/Primary Examiner, Art Unit 3725